Citation Nr: 0005971	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-06 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a restoration of a 100 percent evaluation 
for lung cancer due to Agent Orange exposure and chronic 
obstructive pulmonary disease (COPD).

2.  Entitlement to an increased evaluation for lung cancer 
due to Agent Orange exposure and COPD.

3.  Entitlement to service connection for valvular disease 
and aortic stenosis, claimed as a heart condition, as 
secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960, from November 1960 to November 1964, and from 
December 1964 to June 1976.  This appeal arises before the 
Board of Veterans' Appeals (Board) from rating decisions in 
which the RO effectuated the proposed reduction of the 
veteran's service connected lung cancer due to Agent Orange 
exposure and COPD from 100 percent to 30 percent, and in 
which the RO denied service connection for valvular disease 
and aortic stenosis, claimed as a heart condition, as 
secondary to the service connected hypertension.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

At his July 1999 hearing before the undersigned member of the 
Board, the veteran and his representative raised the issue of 
service connection for his heart condition as secondary to 
his service-connected lung disability.  The RO has not 
considered whether the claimed cardiac disability is 
secondary to the service-connected lung disability.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The schedular evaluation of 100 percent for the veteran's 
service-connected lung cancer due to Agent Orange exposure 
and COPD was not in effect for five years and pertained to 
the unstabilized residuals of treatment for surgery, 
radiation, chemotherapy or other treatment for cancer.

2.  The medical examination upon which the reduction in 
rating was based shows post-operative changes in the left 
upper lobe, chronic interstitial lung changes and fibrotic 
scaring at the left lung base; diagnoses of status post left 
lung surgery for bola and status post right lung surgery for 
bronchiolar alveolar carcinoma with lymphoplasmacytic 
interstitial stroma; and PFT results measuring FVC at 81 
percent predicted and FEV1 at 69 percent predicted.

3.  The veteran's service connected residuals of lung cancer 
due to Agent Orange exposure and COPD are manifested by no 
findings that the cancer has recurred; and pulmonary function 
test (PFT) results measuring DLCO at 55 percent predicted.

4.  The record does not contain competent evidence of a nexus 
between a current cardiac disability and the service-
connected hypertension.   

CONCLUSIONS OF LAW

1.  The criteria for reduction of the previous 100 percent 
rating for the service connected lung cancer due to Agent 
Orange exposure and COPD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.7, 4.10, 
4.97, Diagnostic Code 6819-6603 (1996-1999).

2.  The criteria for a rating of 60 percent, and no higher, 
for the service connected lung cancer due to Agent Orange 
exposure and COPD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3,321, 4.1, 4.7, 4.10, 4.97, 
Diagnostic Code 6819-6603 (1996-1999).

3.  The claim for service connection for valvular disease and 
aortic stenosis, claimed as a heart condition, as secondary 
to the service-connected hypertension, is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Restoration and Increased Evaluation

The veteran argues that the RO should not have reduced his 
disability evaluation for his service connected lung 
disability from 100 percent to 30 percent.  He also claims 
that if his 100 percent evaluation is not restored, he should 
be granted an increased evaluation for his symptoms.  
Therefore, he has presented a well-grounded claim for 
restoration of the 100 percent rating for this disability 
within the meaning of 38 U.S.C.A. § 5017(a) (West 1991).  In 
addition, the veteran has presented a well-grounded claim for 
increased disability evaluation for his service-connected 
disabilities within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition has 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

The record shows that the veteran is receiving disability 
benefits from Social Security Administration (SSA).  The 
record does not show that the veteran has specifically 
requested relevant records from SSA.  Yet, the Board finds 
that it need not obtain these records.  This is so because 
the veteran has identified those health care providers who 
treated him for his lung condition and has provided for the 
release of private records.  The record does not show that 
the veteran has alleged treatment for which the RO has not 
obtained the records.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§ 4.1, 4.2 (1999).  The RO originally service-connected COPD 
in September 1980 and assigned a 10 percent evaluation, 
effective in June 1980.  The evidence before the Board 
included the veteran's service medical records and an August 
1980 VA examination report.  Service medical records show 
that at the time of the veteran's discharge, clinical 
findings revealed bullous emphysema of the left apex with 
interstitial fibrosis and large blebs in the left apex.  His 
discharge physical reflects a diagnosis of bullous emphysema, 
then noted to be uncomplicated and asymptomatic.  The 
examination report shows findings of rhonchi in the right 
base of the lungs with auscultation, and PFT test results 
measuring FVC at 71 percent predicted and FEV1 at 64 percent 
predicted.  The examiner diagnosed COPD.

In September 1984, private medical records show the veteran 
was hospitalized for a left spontaneous pneumothorax, which 
was treated by closed tube thoracostomy.  The veteran was 
again hospitalized in October 1984 for a recurrence of the 
left spontaneous pneumothorax.  At this time, he underwent a 
left thoracotomy.  His physician submitted a statement in 
which he noted the veteran would be unable to work 
temporarily.  A VA examination report dated in February 1985 
further reveals clinical findings of fibrotic changes 
throughout in both fields, consistent with COPD, and post 
surgical changes in the left upper lung field but without 
pneumothorax, infiltrates, or effusions.  PFT results show 
FVC at 74 percent predicted and FEV1 at 71 percent predicted.  
The examiner diagnosed pulmonary emphysema and post-operative 
bleb removal left lung.  Based on this evidence, the RO 
assigned a temporary 100 percent evaluation, effective from 
September 28, 1984 to March 27, 1985, but confirmed and 
continued the 10 percent evaluation thereafter.

In February 1996, the RO granted service connection for lung 
cancer due to Agent Orange exposure, combining the disability 
with the already service connected COPD and awarding a 100 
percent evaluation effective from January 1995.  The evidence 
then of record included private medical records showing that 
the veteran had been diagnosed with bronchoalveolar cell 
carcinoma for which he underwent flexible fiberoptic 
bronchoscopy and thoracoscopy with wedge resection of right 
lower lobe, right lower lobe lobectomy, and right upper lobe 
apical blebectomy.  In its decision, the RO indicated that it 
had awarded the 100 percent rating for a period of two years 
following the surgery, which is in accordance with the 
regulations then in effect.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6819-6603 (1996).  The RO then noted that a VA 
examination would be scheduled to determine the date of 
cessation of treatment for the cancer, and to determine any 
residual disability.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness of these systems in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

During pendency of this appeal, the regulations governing the 
evaluations of respiratory system were amended, effective 
October 7, 1996.  Consistent with the decision in Marcoux v. 
Brown, 10 Vet. App. 3 (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, and if the Secretary 
has not enjoined retroactive application, Id. at 6, citing 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the version 
of the criteria for the respiratory system most favorable to 
the veteran must be applied.

The RO has evaluated the veteran's restoration and increased 
rating claims under both the pertinent rating criteria in 
effect prior to October 7, 1996, and thereafter.  The Board 
will also evaluate his claims under both.

Currently, the veteran's service connected lung cancer due to 
Agent Orange exposure with COPD is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6819-6603, for the residuals of 
malignant neoplasms of any specified part of the respiratory 
system, excluding skin growths, evaluated analogous to 
pulmonary emphysema, and a 30 percent evaluation has been 
assigned.

Under the criteria for Diagnostic Code 6819 in effect after 
October 7, 1996, a 100 percent evaluation is afforded for six 
months following the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure 
for the treatment of malignant neoplasms in any specified 
part of the respiratory system, excluding skin growths.  
Thereafter, the appropriate disability rating is to be 
determined by mandatory VA examination and any change in 
evaluation based upon that or any subsequent evaluation is to 
be subject to the provisions of 38 C.F.R. § 3.105(e).  If 
there are not local recurrences or metastasis, the disability 
is to be rated on the residuals.  Under the criteria for 
Diagnostic Code 6603 in effect after October 7, 1996, a 100 
percent evaluation is warranted for FEV1 measuring less than 
40 percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent evaluation is warranted for FEV1 of 40 to 55 percent 
predicted, or; FEV-1/FVC or 40-55 percent, or; DLCO (SB) of 
40 to 55 percent predicted, or; maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).

Under the criteria in effect prior to October 7, 1996, 
Diagnostic Code 6819 directs that malignant new growths of 
any specified part of the respiratory system, excluding skin 
growths, will be evaluated at 100 percent disabling for two 
years following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Thereafter, if there has been no local recurrence or 
metastases, the rating is to be determined on the residuals.  
Under the criteria in effect prior to October 7, 1996, a 100 
percent evaluation under Diagnostic Code 6603 is warranted 
for pronounced symptoms; intractable and totally 
incapacitating; with dyspnea at rest, or marked dyspnea and 
cyanosis on mild exertion; severity of emphysema confirmed by 
chest X-rays and PFTs.  A 60 percent evaluation is afforded 
for severe symptoms; exertional dyspnea sufficient to prevent 
climbing on flight of steps or walking one block without 
stopping; ventilatory impairment of severe degree confirmed 
by PFTs with marked impairment of health.

A.  Restoration

The Board will first consider the rating reduction aspects of 
the action appealed.  In October 1996, the veteran underwent 
further examination, as required by the RO and indicated in 
the February 1996 rating action that granted the 100 percent 
evaluation.  The report shows clinical findings of post-
operating changes in the left upper lobe, chronic 
interstitial lung changes and fibrotic scaring at the left 
lung base.  Results of a PFT conducted in September 1996 were 
recorded as FVC of 81 percent predicted and FEV1 of 69 
percent of predicted.  The examiner diagnosed status post 
left lung surgery for bola and status post right lung surgery 
for bronchiolar alveolar carcinoma with lymphoplasmacytic 
interstitial stroma.  

By a rating decision dated in October 1996, the RO proposed 
to reduce the disability evaluation of the veteran's service-
connected lung condition to 30 percent.  The veteran was 
notified of this decision by a letter dated in November 1996, 
pursuant to 38 C.F.R. § 3.105(e) (1996).  The veteran 
expressed his disagreement with this proposal in a statement 
received by the RO in January 1997.  The veteran did not 
submit additional medical evidence with this statement.  The 
RO responded that it could not accept the veteran's statement 
as a notice of disagreement, as the rating reduction had only 
been proposed and his notice of disagreement had been 
received before a final rating decision had been made.  
However, the RO informed him that because a final rating had 
since been made, he could now file a notice of disagreement.

The RO effectuated the reduction in January 1997, effective 
April 1, 1997, based on the October 1996 VA examination 
report showing that treatment for the veteran's lung cancer 
had ceased, and PFT results showing FEV1 at 69 percent of 
predicted.  The RO notified the veteran of this action in a 
letter dated in February 1997.  

In reducing the evaluation for the veteran's service-
connected lung cancer and COPD, the RO complied with the 
procedural requirements outlined at 38 C.F.R. § 3.015(e) 
(1999).  As the reduction would ultimately result in the 
reduction of compensation payments being made to the veteran, 
the RO appropriately prepared a proposed rating reduction in 
October 1996 setting forth all material facts and reasons.  
The veteran was duly notified in November 1996, and given 60 
days to present additional evidence to show that compensation 
payments should be continued, and not reduced.  He submitted 
a written statement contesting the RO's proposal, but did not 
submit additional medical evidence.  The RO concluded that 
reduction to 30 percent was warranted, and effectuated the 
reduction in January 1997, notifying the veteran in February 
1997.

The veteran's focus, however, is not upon the procedures 
undertaken by the RO, but the substantive reasoning 
underlying its decision to reduce the evaluation for his 
service-connected lung cancer due to Agent Orange exposure 
and COPD.  The Court, in Brown v. Brown,  5 Vet. App. 413, 
419-420 (1993), noted "at least four specific requirements" 
for a rating reduction in 38 C.F.R. § 3.344(a), concerning 
stabilization of disability evaluations.  These provisions, 
however, only apply to ratings which have continued for long 
periods at the same level (five years or more).  They do not 
apply to disabilities which have not become stabilized and 
are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c) (1999).  
As the rating schedule at 38 C.F.R. § 4.97, Diagnostic Code 
6819 (1996) specifically provides for a limited period of two 
years for the assignment of a 100 percent rating following 
the cessation of surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure for the treatment of malignant 
new growths in any specified part of the respiratory system, 
exclusive of skin growths, under the old criteria, and for a 
limited period of six months under the new criteria, it is 
clear that the provisions of 38 C.F.R. § 3.344(a) do not 
apply to this situation.  Rather, consideration must be given 
to the post-surgical level of disability.

In the present case, the medical evidence does not show that 
the veteran exhibits the manifestations required to meet the 
criteria for a 100 percent evaluation under either the new or 
the old regulations.  The medical evidence does not show that 
his lung cancer has either recurred or metastasized.  In 
addition, the veteran's surgeries occurred in October and 
November 1994.  The reduction was made effective in April 
1997, well-beyond the two-year period afforded under 
Diagnostic Code 6819 in the old criteria and the six-month 
period afforded under the new criteria.

Moreover, the medical evidence of record does not show that 
the veteran manifested the symptomatology required for a 100 
percent evaluation under Diagnostic Code 6603 under either 
the new or the old criteria.  The medical evidence does not 
establish that the veteran exhibited FEV1 at less than 40 
percent of predicted, FEV-1/FVC less than 40 percent, DCLO 
(SB) at less than 40 percent predicted, maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption, cor 
pulmonale, right ventricular hypertrophy, episodes of acute 
respiratory failure, or that he requires outpatient oxygen 
therapy, as required under the new criteria.  Rather, the 
October 1996 evaluation shows the veteran manifests FEV1 at 
69 percent of predicted, and FVC of 81 percent of predicted.  
The medical evidence does show that the veteran is diagnosed 
with hypertension; however, the veteran is already service-
connected and receiving disability compensation for his 
diagnosed hypertension.  Hence, further compensation for this 
manifestation under this diagnostic code-even if the medical 
evidence were to reflect that the diagnosed hypertension is 
pulmonary in origin-is impermissible under 38 C.F.R. § 4.14 
(1999).  Concerning the old criteria, the medical evidence 
does not establish that the veteran suffered from pronounced 
symptomatology, that his symptomatology was intractable and 
totally incapacitating, or that he experienced dyspnea at 
rest or marked dyspnea and marked cyanosis on mild exertion, 
as required in the old criteria.  Rather, the examiner 
observed diminished breath but clear breath sounds, and the 
veteran reported he can walk three blocks before experiencing 
shortness of breath.  Finally, results of X-rays taken in 
September 1996 reflect fibrotic scarring at the left lung 
base, interstitial lung markings prominent bilaterally, and 
no focal air-space opacities or evidence of pulmonary mass.

Based on the medical evidence, and as further discussed 
below, the Board finds that the reduction was in order, as a 
100 percent evaluation for the veteran's service connected 
lung cancer due to Agent Orange exposure and COPD is not 
warranted under the rating criteria in effect prior to or 
since October 6, 1996.

B.  Increased Evaluation

In regard to the veteran's claim for an increased evaluation, 
the Board notes that the veteran testified before the 
undersigned member of the Board in July 1999 that he 
experiences shortness of breath on exertion and that he has 
been prescribed the use of inhalers that he must use every 
four hours.  However, he also testified that he can walk 
several miles before he experiences shortness of breath, and 
that he has not had to have oxygen prescribed.  The Board has 
reviewed the medical evidence and finds that an evaluation of 
60 percent, and no greater, is warranted for the veteran's 
service connected lung disability.

The veteran underwent additional VA examination in November 
1997.  The examiner observe the veteran's lungs to be clear 
to percussion and auscultation, without rales, rhonchi, or 
wheezing could be found.  No edema was found in the 
extremities.  Results of a chest X-ray evidenced fibrotic 
scarring involving the left lung base and no active 
infiltrate, effusion or mass.  However, pleural thickening 
was noted to blunt the left CP angle.  PFT results reflect 
FVC measured at 74 percent predicted, FEV1 at 67 percent 
predicted, and DLCO at 55 percent predicted.  The 
interpretation shows moderate obstructive ventilatory 
impairment with static lung volumes within normal limits and 
moderate reduction in diffusing capacity.  However, the 
examiner did not form a diagnosis, noting that the records 
from the veteran's surgeries, including a more recent surgery 
for aortic valve replacement, were not available for review.  

The claims file was returned to the physician for further 
review.  In March 1998, he provided an addendum to his 
November 1997 examination report.  In his statement, the 
physician indicates that he was given the records for review 
and that he did review them.  He notes that the November 1997 
chest X-ray showed post-surgical changes in the right lower 
lobe but no evidence of any recurrence of lung cancer.  The 
physician recorded an impression of moderate chronic 
obstruction lung disease as indicated by the PFT results, but 
no evidence of recurrence of lung cancer.

The veteran meets the criteria for a 60 percent evaluation 
under the new criteria, as the most recent, November 1997, 
PFT results reflect DLCO of 55 percent predicted.  A higher, 
100 percent, rating could be warranted under either the new 
or the old criteria for manifestations delineated above.  
However, the medical evidence does not demonstrate that the 
required manifestations are present.  First, the most recent 
medical evidence, from November 1997, does not show that the 
veteran's lung cancer has recurred.  Second, the November 
1997 PFT results reflect FEV1 at 67 percent predicted, FEV-
1/FVC at 66 percent, and DCLO (SB) at 55 percent predicted.  
The medical evidence does not show that the veteran exhibits 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption, cor pulmonale, right ventricular hypertrophy, or 
episodes of acute respiratory failure, or that he requires 
outpatient oxygen therapy.  Rather, the veteran testified in 
July 1999 that he can walk several miles without shortness of 
breath and that he has not been prescribed oxygen.  The 
medical evidence does show diagnoses of valvular disease and 
aortic stenosis, for which he has undergone additional 
surgery, and of hypertension.  As discussed above, the 
veteran is service connected and receiving disability 
compensation for his diagnosed hypertension.  Moreover, by 
this decision, service connection is denied for his valvular 
disease and aortic stenosis.  Hence, he may not be 
compensated for these manifestations under this diagnostic 
code.

Concerning the old criteria, the medical evidence simply does 
not establish that the veteran suffers from pronounced 
symptomatology, that his symptomatology is intractable and 
totally incapacitating, or that he experiences dyspnea at 
rest or marked dyspnea and marked cyanosis on mild exertion.  
Rather, the examiner conducting the November 1997 PFTs 
described the veteran's symptomatology as "moderate."  In 
addition, the November 1997 VA examination report shows the 
veteran's lungs were found to be clear to percussion and 
auscultation and to evidence no rales, rhonchi, or wheezing.  
Moreover, the veteran testified in July 1999 that he can walk 
several miles without experiencing shortness of breath.  
Finally, results of X-rays taken in November 1997 show no 
active infiltrate, effusion or mass.

After consideration of the evidence, and for the reasons 
above articulated, the Board finds that the veteran's service 
connected lung cancer due to Agent Orange exposure and COPD 
warrant a rating of 60 percent, and no greater.

C. Extra-Schedular

The foregoing does not, however, preclude the granting of a 
higher evaluation for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Diagnostic Code 6819-6603 provides 
a range of evaluations from noncompensable to 100  percent 
under both the old and the new criteria, as delineated above.  
However, as discussed above, the medical evidence simply does 
not reflect that the required symptomatologies are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has undergone 
several surgeries for his service-connected lung disability.  
Yet, the record shows that he has been afforded a 100 percent 
evaluation from January 5, 1995 to April 1, 1997-a period of 
more than the two years following the surgery, as 
contemplated by the rating criteria.  Thus, the veteran has 
been compensated for this period of hospitalization and 
convalescence.  The evidence of record does not show that the 
service-connected lung cancer due to Agent Orange exposure 
and COPD, alone, interferes markedly with the veteran's 
employment so as to make application of the schedular 
criteria impractical.  The record shows that the veteran is 
receiving disability benefits from SSA.  But the record also 
shows that he is receiving treatment, including surgery, for 
a heart condition diagnosed as valvular disease and aortic 
stenosis-which the Board has determined, in the following 
section, to be nonservice connected.  As a whole, the 
evidence does not show that the impairment resulting solely 
from the service-connected lung cancer due to Agent Orange 
exposure and COPD, alone, warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from the 
service-connected lung cancer due to Agent Orange exposure 
and COPD, is adequately compensated by the assignment of a 60 
percent evaluation, assigned above.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted in this case.

II.  Service Connection

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1998).  
Endocarditis and all forms of valvular heart disease are 
among the chronic diseases for which the presumption is 
granted.  38 C.F.R. § 3.309(a) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran asserts that his current valvular disease and 
aortic stenosis, claimed as a heart condition, is the result 
of his service-connected hypertension.  To this end, he has 
provided competent medical evidence demonstrating that he 
does currently suffer from a heart condition, described by 
his treating physician in an undated statement as valvular 
disease and aortic stenosis.  In addition, the evidentiary 
record reveals that the veteran is service-connected for 
hypertension.  However, he has not proffered any competent 
medical evidence that his current hypertension is proximately 
the result of this inservice illness.

The veteran's report of medical examination at discharge, 
dated in May 1976, shows a diagnosis of mild, untreated 
hypertension.  An August 1980 VA examination report is also 
of record and reveals a diagnosis of hypertension.  At the 
time, the veteran's heart was noted to exhibit A2 louder than 
P2 but regular rhythm without murmurs.  There was no evidence 
of cardiomegaly.  A September 1980 rating decision granted 
service connection for hypertension.

The veteran testified before the undersigned member of the 
Board that he was found clinically to exhibit blockages and 
thickening of the heart in service and that he has exhibited 
these conditions consistently since.  However, the medical 
evidence does not concur.  Service medical records reveal no 
findings or diagnoses of valvular disease, aortic stenosis, 
an enlarged heart or any other heart condition.  A report of 
an electrocardiogram conducted in August 1973 shows a non-
specific ST-T wave change but no other abnormality.  His 
reports of medical history and examination at discharge, 
dated in May 1976, show no complaints, abnormalities, 
defects, diagnoses, or other findings concerning his heart.  
Rather, the first evidence of findings of or treatment for a 
heart condition is in 1994-18 years following his discharge 
from active service and well-beyond the one year presumptive 
period-when private medical records show he was diagnosed 
with mild aortic stenosis.

The veteran has presented the statement of his private 
treating physician, Craig L. Unger, M.D., F.A.C.C.  While Dr. 
Unger does posit a causal relationship between the veteran's 
service-connected hypertension and his currently manifested 
valvular disease and aortic stenosis, his opinion is that the 
valvular disease and aortic stenosis may have caused the 
hypertension.  In pertinent part, Dr. Unger states

The patient raised the issue of whether 
or not his hypertension may be related or 
might have been related to his valvular 
disease.  Of course, once the patient had 
developed critical aortic stenosis, he 
may very well have become hypertensive on 
this basis; a disproportionate number of 
patients with aortic stenosis do have 
hypertension.  He raised the issue of 
whether or not this might have effected 
him in the past before he came to 
clinical attention.  Initially, I doubted 
that a situation evolving during 1976 
would be related to the valve.  However, 
I now note that the patient had a 
bicuspid valve, was symptomatic with 
dyspnea on exertion in childhood, and may 
have had some degree of aortic stenosis 
for many years before requiring surgery.  
Thus, it is theoretically possible that 
the bicuspid valve was in some way 
related to his hypertension.

Dr. Unger seems to indicate that there might be a 
relationship between the bicuspid valve and/or the aortic 
stenosis and the development of hypertension, but he does not 
indicate the reverse:  that the hypertension caused the 
bicuspid valve or the aortic stenosis.  Consequently, this 
opinion does not provide the nexus evidence needed to make 
this claim well grounded.  The evidentiary record presents no 
other medical evidence or opinions linking the veteran's 
valvular disease and aortic stenosis either to his service-
connected hypertension or to his active service.  

The veteran has presented his own statements regarding the 
cause of his valvular disease and aortic stenosis, claimed as 
a heart condition.  However, the record does not show that he 
is a medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
his heart condition or its etiologic relationship to his 
service-connected hypertension, or to his active service.  
Consequently, his statements are credible concerning his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish an etiological link between his 
valvular disease and aortic stenosis and his service-
connected hypertension, or his active service, his claim for 
service connection for valvular disease and aortic stenosis, 
claimed as heart condition, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case 
which informed the veteran of the reasons his claims had been 
denied.

The veteran testified before the undersigned member of the 
Board in July 1999 that he had been told by his treating 
physicians that his valvular disease and aortic stenosis was 
the result of his hypertension.  The undersigned Board member 
specifically requested that the veteran or his representative 
obtain statements from the physicians and left the record 
open for 30 days in order that they may provide the 
statements.  The record shows that no statements have been 
received.  In addition, the Board notes that the veteran's 
service medical records are incomplete.  However, the Board 
notes that this is not the veteran's essential problem.  The 
Board accepts the veteran's statements of inservice clinical 
findings of heart abnormalities for the purposes of well-
grounding his claim.  The veteran's essential problem is that 
he lacks medical evidence of a nexus, or link, between his 
active service, or his service-connected hypertension, and 
his currently diagnosed valvular disease and aortic stenosis.

The veteran in this case has not put VA on notice of the 
existence of any other specific evidence which, if submitted, 
might make his claim well grounded.  See also Epps v. Brown, 
9 Vet. App. 341, 344 (1996).


ORDER

Entitlement to a restoration of a 100 percent evaluation for 
the service connected lung cancer due to Agent Orange 
exposure and COPD is denied.

A rating of 60 percent, and no greater, is granted for the 
service-connected lung cancer due to Agent Orange exposure 
and COPD, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for valvular disease and 
aortic stenosis, claimed as a heart condition, as secondary 
to the service-connected hypertension, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

